Exhibit 10.1

MANTECH INTERNATIONAL CORPORATION

2009 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

1.0 OVERVIEW

ManTech International Corporation (the “Company”) has established this 2009
Executive Incentive Compensation Plan (this “Plan”) to help attract, retain and
motivate our executives to achieve certain pre-established goals and objectives.
Incentive compensation is an integral part of the Company’s compensation
strategy. This Plan sets forth a uniform, systematic, and measurable process for
determining incentive compensation. The goal-setting process contained in this
Plan helps mutually supportive executives focus on achieving the overall
business strategy and mission of the Company. The Compensation Committee of the
ManTech International Corporation Board of Directors (the “Compensation
Committee”) has ultimate authority over the implementation and interpretation of
this Plan, and as such, this Plan is compatible with the Compensation
Committee’s Executive Compensation Philosophy.

 

2.0 PLAN PARTICIPANTS

All executive officers of the Company, including the CEO, President, CFO,
Controller and designated presidents of the Company’s principal business units
(the “Business Unit Presidents”), as well as certain other key members of senior
management that may be identified by the CEO and President from time to time,
are eligible to participate in this Plan (together, the “Participants”).

 

3.0 POLICY

For each Participant, a set of goals (which may include business unit goals and
Company goals, as appropriate) shall be established, reviewed and memorialized
according to the process set forth below (the “Participant Goals”). All
Participant Goals shall be specific, measurable, realistic, and quantitative, to
the extent practical. The goal-setting process shall be accomplished in
accordance with a time schedule established by the Compensation Committee, CEO
and President.

In the case of the Business Unit Presidents, the Participant Goals shall include
both financial performance goals established for the applicable business unit
(“Business Unit Goals”) and financial performance goals established for the
Company as a whole (“Company Goals”).

In the case of all other Participants, the Participant Goals shall be comprised
solely of Company Goals.

Participant Goals for each Participant shall be set forth in a separate
agreement or term sheet (each a “Plan Agreement”). Each Plan Agreement shall
also set forth the relative weightings for the various Participant Goals, a
Target Award amount, and other factors to be used in the Scoring Process (as
defined below).

After the end of the fiscal year, Participant Goals will be measured against
actual results to determine whether and/or to what extent incentive compensation
has been earned under this Plan for each Participant. This process is referred
to in this Plan as the “Scoring Process.”

2009 Incentive Compensation Plan

 

Page 1 of 5



--------------------------------------------------------------------------------

In addition, the Compensation Committee has the authority to exercise negative
discretion to reduce the amount payable to any Participant under the Plan. The
exercise of this negative discretion may be based on any factors deemed
appropriate by the Compensation Committee.

Additionally, the Compensation Committee may, outside the terms of this Plan,
consider whether a discretionary bonus is warranted for any Participant. In
making that determination, the Compensation Committee may consider any objective
or subjective factors that the Committee deems appropriate in its sole
discretion, including the recommendation of the CEO or the President.

 

3.1 Guidance for Goal-Setting Process

All Participant Goals and weightings will be subject to the final review,
modification and approval by the Compensation Committee. (With respect to
non-executive officer Participants, if any, the Compensation Committee may
delegate this function to the CEO and/or President.) The following process will
be used to prepare a recommendation to the Compensation Committee:

 

  •  

The Company Goals (and their relative weightings) will be established by the
CEO, with input from the President, the CFO and the Compensation Committee.

 

  •  

Business Unit Goals (and their relative weightings) will be initially
established by the President, after consulting with each respective Business
Unit President. The Business Unit Goals (and their relative weightings) will
then be reviewed for approval by the CEO.

 

  •  

The Chairman of the Compensation Committee will be responsible for establishing
all Participant Goals and weightings for the CEO. The Compensation Committee
shall also review and approve all goals and weightings for the other Plan
Participants.

 

3.2 Performance Criteria for Goals

 

  •  

Business Unit Goals

 

  •  

Revenue Growth (change in revenue as recognized for the performance period in
accordance with GAAP principles over prior year’s revenue)

 

  •  

Accounts Receivable Days Sales Outstanding (DSOs) (4 quarter average)

 

  •  

Bookings (full value of contract award for non-IDIQ contracts, plus standard
award value of IDIQ wins)

 

  •  

Company Goals

 

  •  

Revenue (as recognized for the performance period in accordance with GAAP
principles)

 

2009 Incentive Compensation Plan

 

Page 2 of 5



--------------------------------------------------------------------------------

  •  

EBIT % (earnings before interest and taxes, expressed as a percentage of
Revenue)

 

  •  

Accounts Receivable Days Sales Outstanding (DSOs)

 

  •  

Bookings (full value of contract award for non-IDIQ contracts, plus standard
award value of IDIQ wins)

 

3.3 Target Awards

 

  •  

Each Participant shall have a predetermined Target Award expressed as a
percentage of his or her base salary as of April 1, 2009, as established by the
Compensation Committee. The Compensation Committee shall determine the effect of
any out-of-cycle salary increases to a Participant and shall take into
consideration the effect under Section 162(m) of the Internal Revenue Code of
any adjustment to a Participant’s Target Award that could result from the salary
increase. The Target Award shall be an amount of incentive compensation that the
Participant will earn if 100% of the Participant Goals are achieved.

 

  •  

The maximum total incentive compensation amount payable pursuant to any Plan
Agreement shall be indicated on each Participant’s Plan Agreement.

 

3.4 Guidance for Scoring Process

 

  •  

Overview: Actual results for the year will be prepared and then compared to the
Participant Goals. The resulting scores will be expressed numerically and
factored to reflect the relative weighting assigned the Participant Goals.

 

  •  

Defined Terms: This Section 3.4 uses the following terms (which terms also
operate in the Participants’ Plan Agreements).

 

  •  

Formal Target Award – amount of incentive compensation that the Participant can
earn if 100% of the assigned Participant Goals under this Plan are achieved.

 

  •  

Factor – the weighting percentage assigned to each goal. The factors shall total
100% for all Company Goals and Business Unit Goals, respectively.

 

  •  

Business Unit Performance Score – the multiplication of the factor assigned to
each Business Unit Goal times the percentage achieved for each such goal,
totaling the resulting products.

 

  •  

Company Performance Score – the multiplication of the factor assigned to each
Company Goal times the percentage achieved for each such goal, totaling the
resulting products.

 

  •  

Final Performance Score – the multiplication of the Business Unit Performance
Score times the Company Performance Score, yielding the final score that will be
converted to the Award Percentage using a conversion formula. For Participants
with no Business Unit Goals, the Final Performance Score shall be the Company
Performance Score.

 

2009 Incentive Compensation Plan

 

Page 3 of 5



--------------------------------------------------------------------------------

  •  

Award Percentage – the percentage of the Participant’s salary that is earned
(prior to any adjustment), based upon the Final Performance Score. The Award
Percentage is derived from a conversion formula contained in the Participant’s
Plan Agreement.

 

  •  

Scoring Process for Business Unit Presidents:

 

  •  

Scores for the achievement of Business Unit Goals and Company Goals will be
determined. These scores will be expressed as a percentage.

 

  •  

If the Business Unit Performance Score or the Company Performance Score is less
than 90%, then no portion of the Formal Target Award under this Plan will be
paid to the Participant.

 

  •  

If the Business Unit Performance Score and the Company Performance Score are
equal to or greater than 90%, then the Business Unit Performance Score will be
multiplied by the Company Performance Score, based on the Company’s actual
results for the year, to yield the Final Performance Score. The Final
Performance Score will be converted to an Award Percentage using the performance
conversion table on the executive’s individual Participant’s Plan Agreement.

 

  •  

The Award Percentage will then be converted to the Formal Incentive Award Amount
earned by the Participant by multiplying the Award Percentage times the
Participant’s base salary as of April 1, 2009 (subject to the Compensation
Committee’s determination of the effect of any out-of-cycle salary increases to
a Participant, if applicable).

 

  •  

Scoring Process for Other Participants:

 

  •  

If the Company Performance Score is less than 90%, then no portion of the Formal
Target Award under this Plan will be paid to the Participant.

 

  •  

If the Company Performance Score is equal to or greater than 90%, then the
Company Performance Score will be converted to the Award Percentage using the
performance conversion table on the executive’s individual Participant’s Plan
Agreement.

 

  •  

The Award Percentage will then be converted to the Formal Incentive Award Amount
earned by the Participant by multiplying the Award Percentage times the
Participant’s base salary as of April 1, 2009 (subject to the Compensation
Committee’s determination of the effect of any out-of-cycle salary increases to
a Participant, if applicable).

 

  •  

Adjustments to Results Achieved: The Compensation Committee shall consult with
the CEO and President, and shall have the authority to determine how any changes
during the year in corporate structure or acquisitions or divestitures should
impact the results achieved related to any Participant Goal.

 

2009 Incentive Compensation Plan

 

Page 4 of 5



--------------------------------------------------------------------------------

  •  

Final Compensation Committee Review: The Compensation Committee will review the
resulting incentive compensation payment amount for each Participant. The
Compensation Committee has the authority to reduce the incentive compensation
payment amount due any Participant hereunder, based on any factor deemed
relevant by the Compensation Committee. No incentive compensation payment amount
for any executive officer shall be paid out until formally approved by the
Compensation Committee. Payments, if any, shall be made in a single lump-sum
payment to each Participant on or before March 15, 2010.

 

4.0 AUTHORIZATION

The Compensation Committee has authorized the development of this Plan and, with
the assistance of the CEO and President, shall oversee the consistent and
equitable implementation of the provisions of this Plan and the individual
Participants’ Plan Agreements. Senior management and the Company’s compensation
department will support the administration of the Plan, as directed by the
Compensation Committee.

Approved by the Compensation Committee of the Board of Directors on March 12,
2009

 

2009 Incentive Compensation Plan

 

Page 5 of 5